DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 & 18-21 are presented for examination on the merits.


Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim17 is objected to because of the following informalities:  Original claim 17 is removed without any indication.  It should be indicated as “Cancelled” or “Amended” accordingly.  The newly introduced claim 17 should be renumbered as claim 21, since the newly introduced claims should be numbered consecutively beginning with the number next following the highest numbered claims previously presented.  For prosecution purpose, the newly introduced claim 17 is addressed as claim 21.  Mis-numbered claim 17 has been renumbered as claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2011/0094986)
As to claim 1, Kim discloses in system and method for preventing collusion using through-wall measurement of radar having claimed:
a.	method for detecting at least one non-visible vehicle in an environment of a vehicle, wherein each of the vehicle and the at least one non-visible vehicle is equipped with at least one proximity sensor read on Page 3, Para 6, (the collision avoidance system 1 included in the vehicle is largely comprised of a wall penetrating radar unit 100, a control unit 200, and a vehicle navigation system 300);
b.	screening, by a receiver of the proximity sensor of the vehicle, any incoming proximity signal receiving by the receiver of the proximity sensor of the vehicle, an incoming proximity signal emitted by the proximity sensor of the at least one non-visible vehicle read on Page 2, Para. 15 & Page 3, Para. 3, (the transmitted wall radar signal is passed through the first building 40 and the second building 50 to be reflected by the first and second vehicle 20 and the second and second vehicle 30, respectively, and then received again.  The control means 200 uses the radar signal data received by the wall penetrating radar unit 100 and the navigation device 300 to communicate with another vehicle, that is, the first vehicle 20 and the second vehicle 30. It 
c.	processing the received proximity signal to detect the at least one non-visible vehicle; and warning at least one of a driver of the vehicle and an advanced driver-assistance system of the vehicle about the detected non-visible vehicle read on Page 3, Para. 3 & 4, (the collision avoidance system 1 of the child vehicle 10 checks the position of the vehicle using the GPS provided in the navigation 300, and maps the position data and the map data to map the child vehicle 10. Determine the position of the first other vehicle 20 and the second other vehicle 30 according to the position of the other vehicle, and the other vehicle, that is, the first other vehicle 20 and the second other vehicle 30 on the navigation 300. Is preferably displayed).
As to claim 2, Kim further teaches:
a.	comprising a preliminary step of emitting, by an emitter of the proximity sensor of each driven vehicle, a proximity signal capable of propagating through the air along a non-linear path read on Page 2, Para 15 and Page 3, Para 2, (the transmitted wall radar signal is passed through the first building 40 and the second building 50 to be reflected by the first and second vehicle 20 and the second and second vehicle 30, respectively, and then received again.  When only signals of the first and second vehicle 20 and the second and other vehicle 30 are detected, the distance between the first vehicle 20 and the second vehicle 20 may be calculated).
As to claim 3, Kim further teaches:

As to claim 11, Kim further teaches:
a.	wherein the proximity sensor includes an emitter, and the receiver is screening any incoming proximity signal either continuously or when the emitter is not emitting read on Page 3, Para 10, (the antenna 106 of the wall penetrating radar unit 100 is mounted to be directed at a predetermined angle (45 ° or 30 °) in the traveling direction of the child vehicle 10 to transmit and receive the radar signal in the corresponding direction).
As to claim 13, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 16, the claim is corresponding to claim 13 & 1.  Therefore, the claim is rejected for the same rationales set forth for claim 13 & 1.  
As to claim 21 (presented as claim 17) Kim further teaches:
a.	wherein the proximity signal has a non-linear wave front read on Page 3, Para 12 – Page 4, Para 1, (it is preferable that the radar signal transmits and receives a radar signal using a frequency of 10 GHz or less in order to increase the wall transmissive property.  The control means 200 identifies the vehicle by extracting the Doppler frequency from the received signal by transmitting a wall transmission radar signal toward the left and right diagonal lines in the traveling direction of the vehicle when entering the intersection.  The control means 200 also determines the position of the vehicle 10 using the map data of the navigation 300 and the GPS receiver, transmits a wall penetrating radar signal, and uses the Doppler frequency among the 
	As to claim 18, Kim further teaches:
a.	wherein the incoming proximity signal comprises a plurality of pulses, movement of the non-visible vehicle relative to the vehicle changes a rate that the wave fronts of the pulses are received by the receiver, and the processor determines whether the non-visible vehicle is approaching the vehicle based on the rate read on Page 4, Para 2-4 & Page 5, Para 8, (the control means 200 also determines the position of the vehicle 10 using the map data of thenavigation 300 and the GPS receiver, transmits a wall penetrating radar signal, and uses the Dopplerfrequency among the received signals. The risk of collision is determined by calculating the vehicle'slocation, direction of travel, and speed.  The control means 200 receives the radar signal from the signal processing unit 108 of the wall penetrating radar unit 100 and has a signal having a Doppler component equal to the traveling speed of the own vehicle 10, that is, reflected from the stationary wall. By removing the signal, only the signal reflected from another vehicle in motion, that is, the first vehicle 20 and the second vehicle 30, is detected.  The control means 200 calculates the relative speed with respect to the own vehicle 10 by removing the signal reflected from the wall and measuring the frequency of the Doppler component in the reflected signal from the other vehicle.  Although not shown, the control means 200 is preferably provided with a storage unit for storing datavalues of the radar signal reflected and received.  The distance from the other vehicle is calculated using the reflected signal from the other vehicle being measured by the wall transmitting radar unit, the Doppler frequency is analyzed to obtain a relative speed with the other vehicle, and the position of the child vehicle obtained in the navigation. And a 
As to claim 19, Kim further teaches:
a.	wherein the proximity signal has a non-linear wave front read on Page 3, Para 12 – Page 4, Para 1, (it is preferable that the radar signal transmits and receives a radar signal using a frequency of 10 GHz or less in order to increase the wall transmissive property.  The control means 200 identifies the vehicle by extracting the Doppler frequency from the received signal by transmitting a wall transmission radar signal toward the left and right diagonal lines in the traveling direction of the vehicle when entering the intersection.  The control means 200 also determines the position of the vehicle 10 using the map data of the navigation 300 and the GPS receiver, transmits a wall penetrating radar signal, and uses the Doppler frequency among the received signals. The risk of collision is determined by calculating the vehicle's location, direction of travel, and speed).
As to claim 20, Kim further teaches:
a.	the incoming proximity signal comprises a plurality of pulses, movement of the non-visible vehicle relative to the vehicle changes a rate that the wave fronts of the pulses are received by the receiver of the proximity sensor of the vehicle, and processing the received proximity signal comprises determining whether the non-visible vehicle is approaching the vehicle based on the rate read on Page 4, Para 2-4 & Page 5, Para 8, (the control means 200 also determines the position of the vehicle 10 using the map data of thenavigation 300 and the GPS receiver, transmits a wall penetrating radar signal, and uses the Dopplerfrequency among the received signals. The risk of collision is determined by calculating the vehicle'slocation, direction of travel, and speed.  The control means 200 receives the radar signal from the signal .


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

8.	Claims 4-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hess (DE 102016201067).
As to claim 4, Kim further disloses:
a.	the screening comprises listening read on Page 4, Para. 2, (control means 200 receives the radar signal from the signal processing unit 108 of the wall penetrating radar unit 100 and has a signal having a Doppler component equal to the traveling speed of the own vehicle 10, that is, reflected from the stationary wall).  Kim disclose all claim limitations except explicitly disclose the at least one proximity sensor is an ultrasonic sensor, the proximity signal is an ultrasonic signal, and the screening comprises listening.
	However, Hess in communication between a vehicle and an automated parking system teaches:
a.	the at least one proximity sensor is an ultrasonic sensor, the proximity signal is an ultrasonic signal read on Page 2, Para 4, (it is provided that the transmitting device of the first communication device is designed in the form of a transmitter of an ultrasonic sensor, a radar sensor, or a lidar sensor. With the aid of the aforementioned sensors, bidirectional communication links between the vehicle and the automated parking system can be implemented particularly easily).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the arrangement for communication between a vehicle and an automated parking system of Hess into Kim in order to provide a Ultrasonic sensors which are particularly well suited to the construction of even communication links at short distances, even if there is no direct visual contact. 

a.	wherein the ultrasonic sensor is a parking sensor of the vehicle read on Page 2, Para 2, (an arrangement for communication between a vehicle and an automated parking system comprising a first communication device arranged on the vehicle and comprising at least one transmitting device for transmitting a first data signal via a wireless communication link, and a second communication device corresponding to the automated one Parking system is associated and comprises a receiving device for receiving the first data signal via the wireless communication link). 
As to claim 6, Kim further teaches:
a.	wherein the ultrasonic signal is a periodic pulse emitted with maximum power of the parking sensor read on Page 3, Para 12, (at this time, it is preferable that the radar signal transmits and receives a radar signal using a frequency of 10 GHz or less in order to increase the wall transmissive property).
As to claim 7, Kim further discloses:
a.	wherein processing the received proximity signal comprises analysing a Doppler effect to determine a distance and speed of the detected non-visible vehicle read on Page 5, Para. 10, (The distance from the other vehicle is calculated using the reflected signal from the other vehicle being measured by the wall transmitting radar unit, the Doppler frequency is analyzed to obtain a relative speed with the other vehicle, and the position of the child vehicle obtained in the navigation. And a control means for determining a risk of collision with another vehicle by calculating a position and a distance between the own vehicle and the other vehicle based on the information). 
As to claim 8, Kim further teaches: 

a vehicle equipped with a penetrating radar, and a field of view due to the building using the received signal By identifying other vehicles that are not secured in the vehicle, analyzing Doppler frequency components and calculating the position, direction and speed of other vehicles).  Kim does not explicitly disclose wherein the ultrasonic signals are modulated in amplitude and processing the received proximity signal comprises analyzing the amplitude modulation. 
However, Hess further teaches:
b.	wherein the ultrasonic signals are modulated in amplitude and processing the received proximity signal comprises analyzing the amplitude modulation to read on Fig. 2 and Page 4, Para 6, (ultrasonic sensors, radar sensors or lidar sensors, which are typically installed in the vehicle for distance measurement and obstacle detection, send and receive signals which, after appropriate modulation, communicate or exchange data with the automated parking system 200 let use. In this case, information units can be transmitted, for example, in the form of signal pulses of different duration and / or different chronological order. The corresponding transmitting and receiving devices 121, 122, 131, 132, 221 and 222 of the vehicle 100 and the automated parking system 200 However, they can also be designed to transmit coded information by means of amplitude, frequency or phase modulation).
As to claim 9, Kim further teaches: 
a.	evaluating and warning about a risk of collision with the detected non-visible vehicle read on Page 2, Para 7, (it is proposed to prevent a collision at an intersection where the other vehicle is not directly visible, and to detect collisions between the vehicles through a GPS 
As to claim 10, Kim further discloses:
a.	evaluating and warning about a risk of collision with the detected non-visible vehicle read on Page 2, Para 7, (it is proposed to prevent a collision at an intersection where the other vehicle is not directly visible, and to detect collisions between the vehicles through a GPS receiver, and to transmit and receive location information, respectively, to recognize the location of the other party at the intersection. There is a system to prevent it).
As to claim 14, Hess further teaches: 
a.	comprising a plurality of proximity sensors arranged at a front, rear and sides of the vehicle and wherein at least one of the proximity sensors is an ultrasonic sensor read on Fig. 2 and Page 4, Para 6, (as ultrasonic sensors, radar sensors or lidar sensors, which are typically installed in the vehicle for distance measurement and obstacle detection, send and receive signals which, after appropriate modulation, communicate or exchange data with the automated parking system 200 let use. In this case, information units can be transmitted, for example, in the form of signal pulses of different duration and / or different chronological order. The corresponding transmitting and receiving devices 121,122,131,132,221 and 222 of the vehicle 100 and the automated parking system 200 However, they can also be designed to transmit coded information by means of amplitude, frequency or phase modulation).
As to claim 15, Hess further teaches: 
a.	wherein the ultrasonic sensor is a parking sensor read on Page 2, Para 4, (it is provided that the transmitting device of the first communication device is designed in the form of a transmitter of an ultrasonic sensor, a radar sensor, or a lidar sensor.  With the aid of the .

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Luan (LIU) (CN 108007452).
	As to claim 12, Kim disclose all claim limitations except explicitly disclose detecting at least one visible vehicle in the environment of the vehicle by the at least one light sensor; comparing all vehicles detected by both the light sensor and the proximity sensor; and
determining that any vehicles detected by the proximity sensor which are not also detected by the light sensor are non-visible vehicles.
	However, Luan (LIU) in identify a target object teaches:
a.	wherein each vehicle is equipped with at least one light sensor and the method comprises: detecting at least one visible vehicle in the environment of the vehicle by the at least one light sensor; comparing all vehicles detected by both the light sensor and the proximity sensor; and
determining that any vehicles detected by the proximity sensor which are not also detected by the light sensor are non-visible vehicles read on Page 2 Para 4 & Page 11 Para 6, (the first sensor of the robot is preset whether the detected obstacle, if so, the first sensor detects that the obstacle is determined to be the visible barrier, the visible barrier according to preset visible obstacle adding rule added to the environment map corresponding to the robot in order to realize the update of the environmental map; if not, further judging whether the second sensor is preset on the robot detects an obstacle or not, if yes, the second sensor detects that the obstacle is determined as not visible obstacles, obstacle according to the preset by the not visible not visible obstacles added rule is added to the environment map corresponding to the robot in order 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the obstacle environment map updating method, device and robot of Luan (LIU)  into Kim in order to provide a adding module adapted to: if judging that the second sensor detecting a barrier, the second sensor detects that the obstacle is determined as not visible obstacles, obstacle according to the preset by the not visible not visible obstacles added rule is added to corresponding to the robot in the environment map in order to avoid collusion with invisible obstacle.

Response to Arguments
10.	Applicant's arguments filed on 02 September 2021 have been fully considered but they are not persuasive. 
Applicant argues:
The Kim reference does not teach a proximity detector on the second (or third) vehicle nor any detection of a proximity signal emitted by such a missing proximity detector. Without those features, there is no anticipation and the rejection can be withdrawn. 

Examiner reply:
Kim discloses in Page 2, Para. 15 & Page 3, Para. 3, as “the transmitted wall radar signal is passed through the first building 40 and the second building 50 to be reflected by the first and second vehicle 20 and the second and second vehicle 30, respectively, and then received again.  The control means 200 uses the radar signal data received by the wall penetrating radar unit 100 and the navigation device 300 to communicate with another vehicle, that is, the first vehicle 20 and the second vehicle 30. It calculates the distance, calculates the position and the speed of the other vehicle serves to determine the risk of collision with the own vehicle (10).  Note: calculating distance is from the received Radar signal is the same as to proximity sensor since both has to calculate the distance between the two vehicles.”
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claim 1 is currently rejected for the reasons set forth in the above argument and this Office action.  The rejection of claims 4-10, 11 and 15 are rejection sustains based on the same rational as discussed with claim 1. 
For the above reasons, it is believed that the rejections should be sustained.






Citation of pertinent Prior Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
12.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689